Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: Defendant asserts that the trial court erred in sentencing by imposing a fine of $500 for each of his convictions for aggravated unlicensed operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3] [a]) and driving while intoxicated (Vehicle and Traffic Law § 1192 [3]). Because the imposition of a fine on each offense is *998contrary to the provisions of Penal Law § 80.15, we modify the defendant’s sentence by vacating the fine imposed for his conviction of aggravated unlicensed operation of a motor vehicle in the first degree.
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.—felony driving while intoxicated, and aggravated unlicensed operation of a motor vehicle.) Present—Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.